

Exhibit 10.1
EMPLOYMENT AGREEMENT


 
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 6, 2008, between FOSTER
WHEELER LTD., a Bermuda company (the “Company”), and FRANCO BASEOTTO (the
“Executive”).
 
WHEREAS, the Executive is currently employed by Foster Wheeler Continental
Europe S.r.l. (the “Italian Subsidiary”) but has been serving as the Company’s
Executive Vice President and Chief Financial Officer since August 13, 2007
pursuant to a seconding arrangement among the parties;
 
WHEREAS, Executive’s employment relationship with the Italian Subsidiary
currently is governed by (i) Italian law, (ii) the Contratto Collettivo
Nazionale Dirigenti Aziende Industriali which is set to expire on December 31,
2008, and any extension thereto or successor contract, (iii) an individual
letter agreement, dated May 25, 1998, and (iv) the applicable Italian Subsidiary
policies and procedures (all of (i) through (iv), collectively, the “Italian
Arrangements”);
 
WHEREAS, Executive, the Italian Subsidiary and the Company are currently also
parties to a Supplemental Employment Agreement (the “Supplemental Agreement”)
and a Change of Control Agreement (the “CoC Agreement”), each dated as of
November 12, 2007, equalizing the Executive’s compensation and benefits under
the Italian Arrangements by providing an employment arrangement to the Executive
comparable to that generally provided to the Company’s executive officers at the
Executive’s level; and
 
WHEREAS, the Executive and the Italian Subsidiary have mutually agreed to
terminate the Italian Arrangements (as they apply to the Executive) through
separate document(s), such termination to be effective as of the Effective Date
(as defined in Section 2.1), and, as a result of the termination of the Italian
Arrangements, the Supplemental Agreement and the CoC Agreement shall terminate
in accordance with their respective terms, such latter termination being
effective immediately prior to the Effective Date of this Agreement.
 
ACCORDINGLY, the Company and the Executive hereby agree as follows:
 
1.
Employment, Duties and Acceptance.

 
1.1 Employment, Duties. The Company hereby agrees to employ the Executive for
the Term (as defined in Section 2.1), to render exclusive and full-time services
to the Company, in the capacity of Executive Vice President, Chief Financial
Officer and Treasurer of the Company and to perform such other duties consistent
with such position (including service as a director or officer of any affiliate
of the Company if elected) as may be assigned by the Chief Executive Officer;
provided, however, that the Executive may participate in civic, charitable,
industry, and professional organizations to the extent that such participation
does not materially interfere with the performance of Executive’s duties
hereunder. The Executive’s title shall be Executive Vice President, Chief
Financial Officer and Treasurer, or such other titles of at least equivalent
level consistent with the Executive’s duties from time to time as may be
assigned to the Executive by the Company consistent with such position, and the
Executive shall have all authorities as are customarily and ordinarily exercised
by executives in similar positions in similar businesses of similar size in the
United States.
 

--------------------------------------------------------------------------------


 
1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests.
 
1.3 Fiduciary Duties to the Company. Executive acknowledges and agrees that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of the Company and to do no act which would,
directly or indirectly, injure the Company’s business, interests, or reputation.
It is agreed that any direct or indirect interest in, connection with, or
benefit from any outside activities, particularly commercial activities, which
interest might in any way adversely affect Company, involves a possible conflict
of interest. In keeping with Executive’s fiduciary duties to the Company,
Executive agrees that Executive shall not knowingly become involved in a
conflict of interest with the Company, or upon discovery thereof, allow such a
conflict to continue. Moreover, Executive shall not engage in any activity which
might involve a possible conflict of interest without first obtaining approval
in accordance with the Company’s policies and procedures.
 
1.4 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Clinton, New Jersey subject to
reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company. The Executive shall keep
Executive’s primary residence within reasonable daily commute of the Clinton,
New Jersey area throughout the Term.
 
2.
Term of Employment.

 
2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence, subject to the termination of the Italian Arrangements,
on July 1, 2008 (the “Effective Date”) and shall end on the date on which the
Term is terminated pursuant to Section 4.
 
3.
Compensation; Benefits.

 
3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Executive during the Term a base
salary, payable monthly in arrears, at the initial annual rate of Four Hundred
and Fifty Thousand Dollars ($450,000.00) (the “Base Salary”). On each
anniversary of the Effective Date or such other appropriate date during each
year of the Term when the salaries of executives at the Executive’s level are
normally reviewed, the Company shall review the Base Salary and determine if,
and by how much, the Base Salary should be increased; provided, however, the
Base Salary under this Agreement, including as subsequently adjusted upwards,
may not be decreased thereafter without the written consent of Executive, except
for across-the-board changes for executives at the Executive’s level. All
payments of Base Salary or other compensation hereunder shall be less such
deductions or withholdings as are required by applicable law and regulations.
 
3.2 Bonus. Executive shall be eligible to participate, as determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”),
in the Company’s annual incentive program as in effect from time to time for
executives at the Executive’s level. The Executive shall be eligible for an
annual incentive bonus at a target opportunity of seventy-five percent (75%) of
Base Salary (up to a maximum opportunity of one hundred fifty percent (150%) of
Base Salary) based upon the achievement of certain business unit objectives
established in advance by the Company (the “Annual Bonus”). The actual amount of
any Annual Bonus shall be determined by and in accordance with the terms of the
Company’s annual incentive program as in effect from time to time and the
Executive shall have no absolute right to an Annual Bonus in any year.
 
2

--------------------------------------------------------------------------------


 
The Executive’s Annual Bonus for performance during fiscal year 2008 shall be
determined and paid as follows: The Company shall pay the full amount of any
such Annual Bonus in U.S. Dollars and the relevant business unit objective for
the entire year shall be that of the Corporate Center. 50% of any such Annual
Bonus shall be calculated based upon the Executive’s Base Salary and target
opportunity that applied between January 1, 2008 and June 30, 2008, i.e.,
236,600 Euros and 60%, which amount shall be converted from Euros to U.S.
Dollars on a date as close as practicably possible to the date upon which any
such Annual Bonus is paid. The remaining 50% of any such Annual Bonus shall be
calculated based upon the Executive’s Base Salary and target opportunity that
applied between July 1, 2008 and December 31, 2008, i.e., $450,000 and 75%.
 
3.3 Equity Awards.
 
3.3.1 The parties acknowledge and agree that, on November 15, 2007 (the
“November 2007 Grant Date”), the Executive received a (i) a grant of a number of
restricted stock units payable in shares of common stock of the Company (“Common
Stock”) with an economic value as of the Grant Date equal to approximately
$255,500 (the “November 2007 Restricted Stock Units”) and (ii) a grant of stock
options to purchase shares of Common Stock with an economic value as of the
November 2007 Grant Date equal to approximately $255,500 (the “November 2007
Options”). The November 2007 Restricted Stock and November 2007 Options are
governed by separate agreements entered into between Executive and the Company,
and in the event of any inconsistency between such separate agreements and the
terms of this Agreement (including, but not limited to, Section 4.2.2(v) and
(vi)), the separate agreements shall govern and control. For avoidance of doubt,
nothing in the preceding sentence shall be construed to limit the application of
any provision of such separate agreements that expressly refers to and
incorporates a provision of this Agreement.
 
3.3.2 Executive shall be eligible for annual equity awards, as determined by the
Compensation Committee of the Board, under the Company’s equity award plan
covering executives at the Executive’s level, as in effect from time to time.
Executive will be entitled to a long term incentive value opportunity equivalent
to 1.8 times Base Salary per year, the form and conditions of which will be
established by the Compensation Committee.
 
3.3.3 Executive will receive on a date designated by the Board during the first
open trading window for Section 16 officers subsequent to the effectiveness of
this Agreement (known as the “2008 Grant Date”) the following:
 
(i) A grant of a number of restricted stock units which will be payable in
shares of Common Stock with an economic value as of the 2008 Grant Date equal to
approximately $75,082 (the “2008 Restricted Stock Units”). The 2008 Restricted
Stock Units will be granted under the Company’s Omnibus Incentive Plan. The 2008
Restricted Stock Units will be issued on the 2008 Grant Date. For purposes of
this Subsection 3.3.3, the determination of the number of 2008 Restricted Stock
Units to be granted to Executive shall be consistent with the methodology used
for valuing restricted stock units granted to employees which has been approved
and adopted by the Compensation Committee of the Board.
 
3

--------------------------------------------------------------------------------


 
(ii) A grant of stock options to purchase shares of Common Stock with an
economic value as of the 2008 Grant Date equal to approximately $75,082 (the
“2008 Options”). The 2008 Options will be granted under the Company’s Omnibus
Incentive Plan and for purposes of such Omnibus Incentive Plan:
 
(A) the 2008 Options will be Nonqualified Stock Options;
 
(B)the exercise price will be equal to the Fair Market Value of a share of
Common Stock as defined under the terms of the Company’s Omnibus Incentive Plan
on the 2008 Grant Date; and
 
(C) the Expiration Date will be the last business day immediately preceding the
fifth anniversary of the 2008 Grant Date.
 
The 2008 Options will be issued on the 2008 Grant Date. For purposes of this
Subsection 3.3.3, the determination of the number of 2008 Options to be granted
to Executive shall be consistent with the methodology used for valuing stock
options granted to employees that has been approved and adopted by the
Compensation Committee of the Board. The 2008 Restricted Stock and 2008 Options
shall be governed by separate agreements to be entered into between Executive
and the Company, and in the event of any inconsistency between such separate
agreements and the terms of this Agreement (including, but not limited to,
Section 4.2.2(v) and (vi)), the separate agreements shall govern and control.
For avoidance of doubt, nothing in the preceding sentence shall be construed to
limit the application of any provision of such separate agreements that
expressly refers to and incorporates a provision of this Agreement.
 
3.4 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with applicable expense reimbursement and related policies and
procedures as in effect from time to time.
 
3.5 Vacation. During the Term, the Executive shall be entitled to an annual paid
vacation period or periods in accordance with the applicable executive vacation
policy as in effect from time to time, which in no event shall be less than the
vacation policy as in effect on the Effective Date.
 
3.6 Employee Pension and Health and Welfare Plans. During the Term, the
Executive shall be entitled to participate in those defined benefit, defined
contribution, group insurance, medical, dental, disability and other benefit
plans of the Company as from time to time in effect and on a basis no less
favorable than any other executive at the Executive’s level.
 
3.7 Perquisites. During the Term, the Executive shall be provided by the Company
with the following perquisites:
 
4

--------------------------------------------------------------------------------


 
3.7.1 an annual physical examination;
 
3.7.2 an annual automobile allowance based upon the current Company policy;
 
3.7.3 home office equipment and associated services for business use in
Executive’s homes not to exceed $5,000 per year (which amount includes any
applicable gross-up for any taxes due for such payment);
 
3.7.4 annual reimbursement for the reasonable fees associated with financial
planning and income tax advice and document preparation not to exceed $5,000 per
year (which amount includes any applicable gross-up for any taxes due for such
payment); and
 
3.7.5 reimbursement for a one-time cost of estate planning services, at a time
selected by the Executive during the Term, not to exceed $10,000 in the
aggregate (which amount includes any applicable gross-up for any taxes due for
such payment).
 
3.8 Relocation. 
 
3.8.1 General: The relocation of the Executive, his family, and belongings to
the Clinton, New Jersey area will be in accordance with the Company’s usual
Employee Relocation Policy, but in all events shall include the following:
 
(i) reimbursement of all fees and expenses reasonably incurred for the purchase
of a house in the New Jersey area (for the avoidance of doubt, excluding amounts
paid in respect of the purchase price of the house, but including applicable
closing costs, taxes and legal and financing fees;
 
(ii) reimbursement of all costs reasonably incurred for the moving of personal
belongings and furniture from Italy and New Orleans to New Jersey; and
 
(iii) an allowance of $15,000 for settling in and transitioning to the new home.
 
3.8.2 Schooling: The Company shall provide the Executive cash payments in 2008,
2009, and 2010 equal to the cost of the Executive's daughter's high school
tuition, books and fees for each year. Such payments shall be made by lump sum
payment to the Executive promptly after the costs are incurred by the Executive,
but in no event earlier than January 1 nor later than December 31 of the taxable
year to which they relate.
 
3.8.3 Grossup: To the extent that any of the costs, fees or expenses covered by
this Section 3.8 can not be deducted as relocation expenses or otherwise by the
Executive on his applicable tax returns, they will be grossed up in order to
offset any taxes incurred on any such non-deductible costs, fees or
expenses, such grossup payment to be made by lump sum payment no later than the
year following the taxable year in which such taxes are incurred.
 
5

--------------------------------------------------------------------------------


 

4.
Termination.

 
4.1 Termination Events. 
 
4.1.1 Executive’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:
 
(i) Death: the death of the Executive;
 
(ii) Disability: the physical or mental disability of the Executive, whether
totally or partially, such that with or without reasonable accommodation the
Executive is unable to perform the Executive’s material duties, for a period of
not less than one hundred and eighty (180) consecutive days; or
 
(iii) For Cause By the Company: As used herein, “Cause” means:
 
(A) conviction of a felony;
 
(B) actual or attempted theft or embezzlement of Company assets;
 
(C) use of illegal drugs;
 
(D) material breach of the Agreement that the Executive has not cured within
thirty (30) days after the Company has provided the Executive notice of the
material breach which shall be given within sixty (60) days of the Company’s
knowledge of the occurrence of the material breach;
 
(E) commission of an act of moral turpitude that in the judgment of the Board
can reasonably be expected to have an adverse effect on the business, reputation
or financial situation of the Company and/or the ability of the Executive to
perform the Executive's duties;
 
(F) gross negligence or willful misconduct in performance of the Executive’s
duties;
 
(G) breach of fiduciary duty to the Company;
 
(H) willful refusal to perform the duties of Executive’s titled position; or
 
(I) a material violation of the Foster Wheeler Code of Business Conduct and
Ethics.
 
4.1.2 For Good Reason By the Executive: The Executive may immediately resign the
Executive’s position for Good Reason and, in such event, the Term shall
terminate. As used herein, “Good Reason” means a material negative change in the
employment relationship without the Executive’s consent, as evidenced by the
occurrence of any of the following:
 
6

--------------------------------------------------------------------------------


 
(i) material diminution in title, duties, responsibilities or authority;
 
(ii) reduction of Base Salary and benefits except for across-the-board changes
for executives at the Executive’s level;
 
(iii) exclusion from executive benefit/compensation plans;
 
(iv) relocation of the Executive’s principal business location by the Company of
greater than fifty (50) miles;
 
(v) material breach of the Agreement by the Company; or
 
(vi) resignation in compliance with securities/corporate governance applicable
law (such as the US Sarbanes-Oxley Act) or rules of professional conduct
specifically applicable to such Executive.
 
For each event described above in this Section 4.1.2, the Executive must notify
the Company within ninety (90) days of the occurrence of the event and the
Company shall have thirty (30) days after receiving such notice in which to
cure.
 
4.1.3 Without Cause By the Company: The Company may terminate the Executive’s
employment thirty (30) days following notice of termination without Cause given
by the Company and, in such event, the Term shall terminate. During such thirty
(30) day notice period, the Company may require that the Executive cease
performing some or all of the Executive’s duties and/or not be present at the
Company’s offices and/or other facilities.
 
4.1.4  Without Good Reason By the Executive: The Executive may voluntarily
resign the Executive’s position effective thirty (30) days following notice to
the Company of the Executive’s intent to voluntarily resign without Good Reason
and, in such event, the Term shall terminate. During such thirty (30) day notice
period, the Company may require that the Executive cease performing some or all
of the Executive’s duties and/or not be present at the Company’s offices and/or
other facilities.
 
4.1.5 Definition of Termination Date. The date upon which Executive’s employment
and the Term terminate pursuant to this Section 4.1 shall be the Executive’s
“Termination Date” for all purposes of this Agreement.
 
4.2 Payments Upon a Termination Event. 
 
4.2.1 Entitlements Upon Termination For Any Reason. Following any termination of
the Executive’s employment, the Company shall pay or provide to the Executive,
or the Executive’s estate or beneficiary, as the case may be:
 
(i) Base Salary earned through the Termination Date;
 
(ii) the balance of any awarded (i.e., the amount and payment of the specific
award has been fully approved by the Compensation Committee of the Board) but as
yet unpaid, annual cash incentive or other incentive awards for any calendar
year prior to the calendar year during which the Executive’s Termination Date
occurs;
 
7

--------------------------------------------------------------------------------


 
(iii) a payment representing the Executive’s accrued but unused vacation;
 
(iv) any vested, but not forfeited benefits on the Termination Date under the
Company’s employee benefit plans in accordance with the terms of such plans; and
 
(v) any benefit continuation and conversion rights to which the Executive is
entitled under the Company’s employee benefit plans.
 
4.2.2 Payments Upon Involuntary Termination by the Company Without Cause or
Voluntary Termination of the Executive with Good Reason. Following a termination
by the Company without Cause or by the Executive for Good Reason, the Company
shall pay or provide to the Executive in addition to the payments and benefits
in Section 4.2.1 above:
 
(i) an amount equal to twenty-four (24) months of Base Salary at the rate in
effect on the Termination Date, payable in a lump sum within 30 days following
the Termination Date;
 
(ii) an amount equal to 200% of the Executive’s annual cash incentive payment at
target, payable in a lump sum within 30 days following the Termination Date;
 
(iii) two years of continued health and welfare benefit plan coverage following
the Termination Date (excluding any additional vacation accrual or sick leave)
at active employee levels, if and to the extent the Executive was participating
in any such plans on the Termination Date, provided that the Executive remits
monthly premiums for the full cost of any health benefits;
 
(iv) a cash payment each month during the two-year period following the
Termination Date equal to the full monthly premium for the health benefits
described in clause (iii) above minus the active employee cost of such coverage,
such full monthly premium to be grossed-up by the Company for any applicable
income taxes;
 
(v) except as prohibited by law, removal of transfer and other restrictions from
all shares of capital stock of the Company registered in the Executive’s name;
 
(vi) full vesting of all stock options to purchase shares of capital stock of
the Company, restricted stock, and restricted stock units;
 
(vii) executive level career transition assistance services by a firm selected
by the Executive and approved by the Company in an amount not to exceed $8,000
in the aggregate (which amount includes any applicable gross-up for any taxes
due for such payment); and
 
8

--------------------------------------------------------------------------------


 
(viii) two additional years of age and service to be credited under the
Company’s pension plan and/or supplemental pension plan, if and to the extent
the Executive was participating in any such plans on the Termination Date.
 
Notwithstanding any other provision of this Agreement, as consideration for the
pay and benefits that the Company shall provide the Executive pursuant to this
Section 4.2.2, the Executive shall provide the Company an enforceable waiver and
release agreement in a form that the Company normally requires.
 
4.3 Change of Control. 
 
4.3.1 Definitions. 
 
(i) Affiliated Company. For purposes of this Agreement, “Affiliated Company”
means any company, directly or indirectly, controlled by, controlling or under
common control with the Company.
 
(ii) Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:
 
(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”), provided, however, that for purposes of this
subparagraph (A), the following acquisitions shall not be deemed to result in a
Change of Control: (I) any acquisition directly from the Company or any
corporation or other legal entity controlled, directly or indirectly, by the
Company, (II) any acquisition by the Company or any corporation or other legal
entity controlled, directly or indirectly, by the Company, (III) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation or other legal entity controlled, directly or
indirectly, by the Company or (IV) any acquisition by any corporation pursuant
to a transaction that complies with clauses (I), (II) and (III) of subparagraph
(C) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clauses (I) or (II) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Company Voting
Securities; or
 
(B) Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
9

--------------------------------------------------------------------------------


 
(C) The approval by the shareholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (I) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Voting Securities, (II) no Person
(excluding any (1) corporation owned, directly or indirectly, by the beneficial
owners of the Outstanding Company Voting Securities as described in subclause
(I) immediately preceding, or (2) employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination, or any
of their respective subsidiaries) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(III) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(D) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
(iii) Change of Control Period. For purposes of this Agreement, the “Change of
Control Period” shall mean the period commencing on the date of a Change of
Control and ending on the thirteenth-month anniversary of such date.
 
(iv) Good Reason. For purposes of Section 4.3, “Good Reason” (as defined in
Section 4.1.2) shall also include a termination by the Executive for any reason
during the 30-day period immediately following the first one-year anniversary of
the Start Date (as defined below).
 
(v) Recent Annual Bonus. For purposes of this Agreement, a “Recent Annual Bonus”
shall mean a prior year’s Annual Bonus in cash equal to at least the highest
“annual short-term incentive award” (as such terminology is defined in the
Foster Wheeler Annual Executive Short-Term Incentive Plan) received by the
Executive under the Foster Wheeler Annual Executive Short-Term Incentive Plan,
or any comparable bonus under any predecessor or successor plan, including any
bonus or portion thereof that has been awarded but deferred, for the last three
full fiscal years prior to the Start Date. Notwithstanding anything to the
contrary, in the event that during any three year look-back period above, any
annual bonus paid and received by Executive under the Foster Wheeler Annual
Executive Short-Term Incentive Plan (or any respective predecessor annual
incentive plan) was paid by a Foster Wheeler affiliate other than the Company,
then any such annual bonus paid by either the Company or any other Foster
Wheeler affiliate during the three-year look-back period shall be deemed to be
paid by the Company for purposes of this computation.
 
10

--------------------------------------------------------------------------------


 
(vi) Start Date. For purposes of this Agreement, “Start Date” shall mean the
first date of the Change of Control Period. Anything in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if the Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (A) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (B) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Start Date” shall mean the date immediately
prior to the Termination Date.
 
4.3.2 Obligations of the Company upon Executive’s Voluntary Termination with
Good Reason or the Company’s Involuntary Termination of Executive Without Cause
(Other Than for Death or Disability) During Change of Control Period. If, during
the Change of Control Period, the Company terminates the Executive’s employment
without Cause (other than for death or Disability) or the Executive terminates
his employment for Good Reason:
 
(i) Lump Sum Payment. The Company shall pay to the Executive in a lump sum in
cash within 30 days following the Termination Date the aggregate of the
following amounts:
 
(A) Accrued Obligations. The sum of (I) the Executive’s Annual Base Salary
through the Termination Date to the extent not theretofore paid, (II) the
product of (1) the higher of: (a) any Recent Annual Bonus, and (b) the Annual
Bonus paid or payable, including any bonus or portion thereof which has been
earned but deferred (and annualized for any fiscal year consisting of less than
twelve full months or during which the Executive was employed for less than
twelve full months), for the most recently completed fiscal year during the
Change of Control Period, if any (such higher amount being referred to as the
“Highest Annual Bonus”) and (2) a fraction, the numerator of which is the number
of days in the current fiscal year through the Termination Date, and the
denominator of which is 365, and (III) any compensation previously deferred by
the Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case, to the extent not theretofore paid (the sum
of the amounts described in subclauses (I), (II) and (III), (the “Accrued
Obligations”);
 
(B) Three Times Amount. The amount equal to the product of (I) three and (II)
the sum (1) the Executive’s Annual Base Salary and (2) the Highest Annual Bonus;
 
11

--------------------------------------------------------------------------------


 
(C) Retirement Plan Make Whole. An amount equal to the excess of (I) the
actuarial equivalent of the benefit under the Company’s qualified defined
benefit retirement plan (the “Retirement Plan”) (utilizing actuarial assumptions
no less favorable to the Executive than those in effect under the Retirement
Plan immediately prior to the Effective Date) which the Executive would receive
if the Executive’s employment continued for three years after the Termination
Date assuming for this purpose that all accrued benefits are fully vested, and,
assuming that the Executive’s compensation in each of the three years is that
required by Sections 3.1 and 3.2 above, over (II) the actuarial equivalent of
the Executive’s actual benefit (paid or payable), if any, under the Retirement
Plan as of the Termination Date plus amounts, if any, that the Executive would
have contributed under the Retirement Plan during such Change of Control Period;
and
 
(D) Payment of Equity Awards. Payment for any shares of restricted common shares
issued under the Company’s or an Affiliated Company’s Omnibus Incentive Plan or
any other plan (whether or not vested), to the extent such shares are tendered
to the Company or an Affiliated Company, as applicable, by the Executive within
20 days after the Termination Date, at a price per share equal to the highest of
(I) the market price on the NASDAQ Stock Market LLC of a common share of the
Company at the close of business on the date of such tender, (II) the highest
price paid for a common share of the Company in any Change of Control
transaction occurring on or after the Start Date, or (III) the market price on
the NASDAQ Stock Market LLC of a common share of the Company at the close of
business on the date of any such Change of Control transaction;
 
(ii) Medical Coverage. For five years after the Executive’s Termination Date, or
such longer period as may be provided by the terms of the appropriate health or
welfare plan, program, practice or policy, the Company shall continue benefits
to the Executive and/or the Executive’s family at least equal to those which
would have been provided to them in accordance with the health or welfare plans,
programs, practices and policies if the Executive’s employment had not been
terminated or, if more favorable to the Executive, and to the extent he
otherwise is or becomes eligible therefor, as in effect generally at any time
thereafter with respect to other peer executives of the Company and the
Affiliated Companies and their families; provided, however, that the Executive
remits monthly premiums for the full cost of any health benefits; and provided
further that if the Executive becomes reemployed with another employer and is
eligible to receive health or welfare benefits under another employer provided
plan, the health and welfare benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to such
plans, practices, programs and policies, the Executive shall be considered to
have remained employed until the fifth anniversary of the Termination Date and
to have retired on such fifth anniversary;
 
(iii) Medical Payments. The Company shall make a cash payment each month during
the five-year period commencing after the Executive’s Termination Date, equal to
the full monthly premium for the health benefits described in Section 4.3.2(ii)
above minus the active employee cost of such coverage, such full monthly premium
to be grossed-up for any applicable income taxes;
 
(iv) Outplacement Services. The Company shall, at its sole expense as incurred,
provide the Executive with outplacement services the scope and provider of which
shall be selected by the Executive in the Executive’s sole discretion; and
 
12

--------------------------------------------------------------------------------


 
(v) Other Benefits. To the extent not theretofore paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company and the Affiliated Companies (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).
 
4.3.3 Obligations of the Company upon Executive’s Death. If the Executive’s
employment is terminated by reason of the Executive’s death during the Change of
Control Period, the Company shall provide the Executive’s estate or
beneficiaries with the Accrued Obligations and the timely payment or delivery of
the Other Benefits, and shall have no other severance obligations under this
Agreement. The Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the
Termination Date. With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Subsection 4.3.3 shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and the Affiliated Companies to the estates and beneficiaries of peer
executives of the Company and the Affiliated Companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Start Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other peer
executives of the Company and the Affiliated Companies and their beneficiaries.
 
4.3.4 Obligations of the Company upon Executive’s Disability. If the Executive’s
employment is terminated by reason of the Executive’s Disability during the
Change of Control Period, the Company shall provide the Executive with the
Accrued Obligations and the timely payment or delivery of the Other Benefits,
and shall have no other severance obligations under this Agreement. The Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Termination Date. With respect to the provision of Other Benefits, the
term “Other Benefits” as utilized in this Subsection 4.3.4 shall include, and
the Executive shall be entitled after the Disability Start Date to receive
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Start Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.
 
4.3.5 Obligations of the Company upon Executive’s Voluntary Termination Without
Good Reason or the Company’s Involuntary Termination of Executive With Cause
During Change of Control Period. If the Executive’s employment is terminated for
Cause during the Change of Control Period, the Company shall provide to the
Executive (i) the Executive’s Annual Base Salary through the Termination Date,
(ii) the amount of any compensation previously deferred by the Executive, and
(iii) Other Benefits, in each case to the extent theretofore unpaid, and shall
have no other severance obligations under this Agreement. If the Executive
voluntarily terminates employment during the Change of Control Period, excluding
a termination for Good Reason, the Company shall provide to the Executive the
Accrued Obligations and the timely payment or delivery of Other Benefits, and
shall have no other severance obligations under this Agreement. In such case,
all Accrued Obligations shall be paid to the Executive in a lump sum in cash
within 30 days of the Termination Date.
 
13

--------------------------------------------------------------------------------


 
4.3.6 Certain Additional Payments by the Company.
 
(i) Definitions. The following terms shall have the following meanings for
purposes of this Subsection 4.3.6.
 
(A) Excise Tax. “Excise Tax” shall mean the excise tax imposed by Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), together with any
interest or penalties imposed with respect to such excise tax.
 
(B) Net After-Tax Amount. The “Net After-Tax Amount” of a Payment shall mean the
Value of a Payment net of all taxes imposed on the Executive with respect
thereto under Sections 1 and 4999 of the Code and applicable state and local
law, determined by applying the highest marginal rates that are expected to
apply to the Executive’s taxable income for the taxable year in which the
Payment is made.
 
(C) Parachute Value. “Parachute Value” of a Payment shall mean the present value
as of the date of the change of control for purposes of Section 280G of the Code
of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
 
(D) Payment. A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
 
(E) Safe Harbor Amount. The “Safe Harbor Amount” means the maximum Parachute
Value of all Payments that the Executive can receive without any Payments being
subject to the Excise Tax.
 
(F) Value. “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm (as defined below) using the
discount rate required by Section 280G(d)(4) of the Code.
 
(ii) Gross-Up Payment. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Any Gross-Up Payment will be
made as soon as reasonably practicable but in no event later than December 31 of
the year following the year in which the Excise Tax is incurred.
 
14

--------------------------------------------------------------------------------


 
(iii) Determination of the Gross-Up Payment. Subject to the provisions of
paragraph (iv) immediately below, all determinations required to be made under
this Subsection 4.3.6, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by PricewaterhouseCoopers LLP or
such other nationally recognized certified public accounting firm as may be
designated by the Executive (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive may
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Subsection 4.3.6, shall be paid by the Company to the Executive within five
days of the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to paragraph (iv) below and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
 
(iv) Notification. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:
 
(A) give the Company any information reasonably requested by the Company
relating to such claim;
 
(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
15

--------------------------------------------------------------------------------


 
(C) cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(D) permit the Company to participate in any proceedings relating to such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this paragraph (iv),
the Company shall control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such advance or with
respect to any imputed income in connection with such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
 
(v) Entitlement to Refund. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to paragraph (iv) above, the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of paragraph (iv))
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by the Executive of an amount advanced by the Company pursuant to
paragraph (iv), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
 
16

--------------------------------------------------------------------------------


 
(vi) Consent to Withholding. Notwithstanding any other provision of this
Subsection 4.3.6, the Company may, in its sole discretion, withhold and pay over
to the Internal Revenue Service or any other applicable taxing authority, for
the benefit of the Executive, all or any portion of the Gross-Up Payment, and
the Executive hereby consents to such withholding.
 
4.3.7 Immediate Payment of Annual Bonus.  As soon as technically possible
following the Start Date, the Executive shall receive an immediate payment in
cash of the Annual Bonus under the Foster Wheeler Annual Executive Short-Term
Incentive Plan, or any successor plan, for the year in which the Change of
Control takes place equal to the Annual Bonus the Executive received (if any)
for the calendar year immediately preceding the year in which the Change of
Control took place. If it is determined, after the end of the year in which the
Change of Control took place, that the amount of the Annual Bonus that is
actually due to the Executive for such year under the Foster Wheeler Annual
Executive Short-Term Incentive Plan, or any successor plan, exceeds the amount
paid pursuant to the preceding sentence, the excess shall be paid to the
Executive no later than the fifteenth day of the third month of the fiscal year
next following the fiscal year for which this Annual Bonus is paid under this
Section 4.3.7. It is expressly agreed that the overall Annual Bonus paid for the
year in which the Change of Control takes place in no event shall be lower than
the Recent Annual Bonus.
 
4.4 No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.
 

5.
Protection of Confidential Information; Non-Competition and Non-Solicitation.

 
5.1 Confidential Information. The Executive acknowledges that the Executive’s
services will be unique, that they will involve the development of
Company-subsidized relationships with key customers, suppliers, and service
providers as well as with key Company employees and that the Executive’s work
for the Company will give the Executive access to highly confidential
information not available to the public or competitors, including trade secrets
and confidential marketing, sales, product development and other data and
information which it would be impracticable for the Company to effectively
protect and preserve in the absence of this Section 5 and the disclosure or
misappropriation of which could materially adversely affect the Company.
Accordingly, the Executive agrees:
 
5.1.1 except in the course of performing the Executive’s duties provided for in
Section 1.1, not at any time, whether before, during or after the Executive’s
employment with the Company, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company’s or
its subsidiaries’ or affiliates’ financial affairs or business processes or
methods or their research, development or marketing programs or plans, or any
other of its or their trade secrets. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, then, except as prohibited by law, the Executive will
promptly notify the Company, take all reasonable steps requested by the Company
to defend against the compulsory disclosure and permit the Company to control
with counsel of its choice any proceeding relating to the compulsory disclosure.
The Executive acknowledges that all information, the disclosure of which is
prohibited by this section, is of a confidential and proprietary character and
of great value to the Company and its subsidiaries and affiliates; and
 
17

--------------------------------------------------------------------------------


 
5.1.2 to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that the Company may so request, all
confidential memoranda, notes, records, reports, manuals, drawings, software,
electronic/digital media records, blueprints and other documents (and all copies
thereof) relating to the Company’s (and its subsidiaries’ and affiliates’)
business and all property associated therewith, which the Executive may then
possess or have under the Executive’s control.
 
5.2 Company Protections. In consideration of the Company’s entering into this
Agreement, the Executive agrees that at all times during the Term and thereafter
for the time period described hereinbelow, the Executive shall not, directly or
indirectly, for Executive or on behalf of or in conjunction with, any other
person, company, partnership, corporation, business, group, or other entity
(each, a “Person”):
 
5.2.1 Non-Competition: until the first anniversary of the Termination Date,
engage in any activity for or on behalf of a Competitor, as director, employee,
shareholder (excluding any such shareholding by the Executive of no more than 5%
of the shares of a publicly-traded company), consultant or otherwise, which is
the same as or similar to activity in which Executive engaged at any time during
the last two (2) years of employment by the Company; and
 
5.2.2 Non-Solicitation: until the second anniversary of the Termination Date:
 
(i) Of Employees: call upon any Person who is, at such Termination Date, engaged
in activity on behalf of the Company or any subsidiary or affiliate of the
Company for the purpose or with the intent of enticing such Person to cease such
activity on behalf of the Company or such subsidiary or affiliate; or
 
(ii) Of Customers: solicit, induce, or attempt to induce any customer of the
Company to cease doing business in whole or in part with or through the Company
or a subsidiary or affiliate, or to do business with any Competitor.
 
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company. For
purposes of this Agreement, “a material line of business conducted by the
Company” means an activity of the Company generating gross revenues to the
Company of more than twenty-five million dollars ($25,000,000) in the
immediately preceding fiscal year of the Company.
 
18

--------------------------------------------------------------------------------


 
5.3 Remedies and Injunctive Relief. If the Executive commits a breach or
threatens to breach any of the provisions of Section 5.1 or 5.2 hereof, the
Company shall have the right and remedy to have the provisions of this Agreement
specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Company, it
being further agreed that such right and remedy shall be in addition to, and not
in lieu of, any other rights and remedies available to the Company under law or
in equity.
 
5.4 Severability. If any of the covenants contained in Sections 5.1, 5.2 or 5.3,
or any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.
 
5.5 Extension of Term of Covenants Following Violation. The period during which
the prohibitions of Section 5.2 are in effect shall be extended by any period or
periods during which the Executive is in violation of Section 5.2.
 
5.6 Blue Penciling by Court. If any of the covenants contained in Sections 5.1
or 5.2, or any part thereof, are held to be unenforceable, the parties agree
that the court making such determination shall have the power to revise or
modify such provision to make it enforceable to the maximum extent permitted by
applicable law and, in its revised or modified form, said provision shall then
be enforceable.
 
5.7 Blue Penciling by One Court Not to Affect Covenants in Another State. The
parties hereto intend to and hereby confer jurisdiction to enforce the covenants
contained in Sections 5.1, 5.2 and 5.3 upon the courts of any state within the
geographical scope of such covenants. In the event that the courts of any one or
more of such states shall hold such covenants wholly unenforceable by reason of
the breadth of such covenants or otherwise, it is the intention of the parties’
hereto that such determination not bar or in any way affect the Company’s right
to the relief provided above in the courts of any other states within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being for this purpose severable into diverse and independent covenants.
 

6.
Intellectual Property.

 
6.1 Company’s Rights. Notwithstanding and without limiting the provisions of
Section 5, the Company shall be the sole owner of all the products and proceeds
of the Executive’s services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties that the Executive may
acquire, obtain, develop or create in connection with or during the Term, free
and clear of any claims by the Executive (or anyone claiming under the
Executive) of any kind or character whatsoever (other than the Executive’s right
to receive payments hereunder), the Executive shall, at the request of the
Company, execute such assignments, certificates or other instruments as the
Company may from time to time deem necessary or desirable to evidence,
establish, maintain, perfect, protect, enforce or defend its right, title or
interest in or to any such properties.
 
19

--------------------------------------------------------------------------------


 

7.
Indemnification.

 
7.1 General Rule. In addition to any rights to indemnification to which the
Executive is entitled under the Company’s charter and by-laws, to the extent
permitted by applicable law, the Company will indemnify, from the assets of the
Company supplemented by insurance in an amount determined by the Company, the
Executive at all times, during and after the Term, and, to the maximum extent
permitted by applicable law, shall pay the Executive’s expenses (including
reasonable attorneys’ fees and expenses, which shall be paid in advance by the
Company as incurred, subject to recoupment in accordance with applicable law) in
connection with any threatened or actual action, suit or proceeding to which the
Executive may be made a party, brought by any shareholder of the Company
directly or derivatively or by any third party by reason of any act or omission
or alleged act or omission in relation to any affairs of the Company or any
subsidiary or affiliate of the Company of the Executive as an officer, director
or employee of the Company or of any subsidiary or affiliate of the Company. The
Company shall use its best efforts to maintain during the Term and thereafter
insurance coverage sufficient in the determination of the Company to satisfy any
indemnification obligation of the Company arising under this Section 7.
 

8.
Notices.

 
8.1 To the Company. All notices, requests, consents and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally, one day after sent by
overnight courier or three days after mailed first class, postage prepaid, by
registered or certified mail, as follows (or to such other address as either
party shall designate by notice in writing to the other in accordance herewith):
 
If to the Company, to:
 
Foster Wheeler Ltd.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel
 
8.2 To the Executive. If to the Executive, to the Executive’s principal
residence as reflected in the records of the Company.
 

9.
General; Termination of Prior Agreements.

 
9.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
agreements made between residents thereof and to be performed entirely in New
Jersey.
 
9.2 Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.
 
20

--------------------------------------------------------------------------------


 
9.3 Termination of Supplemental Agreement and CoC Agreement. The parties
acknowledge and agree that, upon the the termination of the Italian
Arrangements, the Supplemental Agreement and the CoC Agreement shall terminate
in accordance with their respective terms and shall be of no further force and
effect, provided, however, that, for the avoidance of doubt, Articles 5 and 6 of
the Supplemental Agreement shall survive such termination.
 
9.4 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.
 
9.5 Non-exclusivity of Rights. Other than as expressly set forth in this
Agreement, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company or the Affiliated Companies and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement with the Company or
the Affiliated Companies. For avoidance of doubt, it is agreed and understood
that this Agreement shall not supersede or otherwise adversely affect any stock
option, restricted stock or other form of equity grant or award provided to
Executive prior to the Effective Date, or any indemnification agreement
heretofore entered into between the Company and the Executive. Amounts which are
vested benefits or which the Executive is otherwise entitled to receive under
any plan, policy, practice or program of or any contract or agreement with the
Company or any of the Affiliated Companies at or subsequent to the Termination
Date shall be payable in accordance with such plan, policy, practice or program
or contract or agreement except as explicitly modified by this Agreement.
Notwithstanding the foregoing, if the Executive receives payments and benefits
pursuant to this Agreement in connection with the termination of the Executive’s
employment, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and the Affiliated
Companies, unless specifically provided therein in a specific reference to this
Agreement.
 
9.6 Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. The
Company agrees to pay as incurred (within ten days following the Company’s
receipt of an invoice from the Executive, which invoice the Executive must
submit to the Company not later than March 1 of the year following the year in
which the expenses were incurred), to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.
 
21

--------------------------------------------------------------------------------


 
9.7 Assignability. 
 
9.7.1 Nonassignability by Executive. This Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise.
 
9.7.2 Assignability by Company. The Company may assign its rights, together with
its obligations, hereunder:
 
(i) to any affiliate; or
 
(ii) to a third party in connection with any sale, transfer or other disposition
of all or substantially all of any business to which the Executive’s services
are then principally devoted;
 
provided, however, that no assignment pursuant to this paragraph 9.7.2 shall
relieve the Company from its obligations hereunder to the extent the same are
not timely discharged by such assignee.
 
9.7.3 Assumption of Agreement by Successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
 
9.8 Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Term to the extent
necessary to the intended preservation of such rights and obligations.
 
9.9 Amendment. This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by both of the parties hereto, or in the case of a
waiver, by the party waiving compliance. The failure of either party at any time
or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same. No waiver by either party
of the breach of any term or covenant contained in this Agreement, whether by
conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.
 
9.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
9.11 Acknowledgement of Ability to Have Counsel Review. The parties acknowledge
that this Agreement is the result of arm’s-length negotiations between
sophisticated parties each afforded the opportunity to utilize representation by
legal counsel. Each and every provision of this Agreement shall be construed as
though both parties participated equally in the drafting of same, and any rule
of construction that a document shall be construed against the drafting party
shall not be applicable to this Agreement.
 
22

--------------------------------------------------------------------------------


 

10.
Dispute Resolution. 

 
10.1 Arbitration. Subject to the rights of the Company pursuant to Section 5.3
above, any controversy, claim or dispute arising out of or relating to this
Agreement, the breach thereof, or the Executive’s employment by the Company
shall be settled by arbitration with three arbitrators. The arbitration will be
administered by the American Arbitration Association in accordance with its
National Rules for Resolution of Employment Disputes. The arbitration proceeding
shall be confidential, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction. Any such arbitration shall take
place in the Clinton, New Jersey area, or in any other mutually agreeable
location. In the event any judicial action is necessary to enforce the
arbitration provisions of this Agreement, sole jurisdiction shall be in the
federal and state courts, as applicable, located in New Jersey. Any request for
interim injunctive relief or other provisional remedies or opposition thereto
shall not be deemed to be a waiver or the right or obligation to arbitrate
hereunder. The arbitrator shall have the discretion to award reasonable
attorneys’ fees, costs and expenses to the prevailing party. To the extent a
party prevails in any dispute arising out of this Agreement or any of its terms
and provisions, all reasonable costs, fees and expenses relating to such
dispute, including the parties’ reasonable legal fees, shall be borne by the
party not prevailing in the resolution of such dispute, but only to the extent
that the arbitrator or court, as the case may be, deems reasonable and
appropriate given the merits of the claims and defenses asserted.
 

11.
Free to Contract. 

 
11.1 Executive Representations and Warranty. The Executive represents and
warrants to the Company that Executive is able freely to accept engagement and
employment by the Company as described in this Agreement and that there are no
existing agreements, arrangements or understandings, written or oral, that would
prevent Executive from entering into this Agreement, would prevent Executive or
restrict Executive in any way from rendering services to the Company as provided
herein during the Term or would be breached by the future performance by the
Executive of Executive’s duties hereunder. The Executive also represents and
warrants that no fee, charge or expense of any sort is due from the Company to
any third person engaged by the Executive in connection with Executive’s
employment by the Company hereunder, except as disclosed in this Agreement.
 

12.
Subsidiaries and Affiliates.

 
12.1 Definitions. As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
Company or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the Company or other
business entity in question.
 
23

--------------------------------------------------------------------------------


 

13.
Code Section 409A Legal Requirement.

 
13.1 Six Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if the Executive constitutes a “specified employee” as defined
and applied in Section 409A of the Code as of his Termination Date, to the
extent any payment under this Agreement constitutes deferred compensation (after
taking into account any applicable exemptions from Section 409A of the Code),
and to the extent required by Section 409A of the Code, no payments due under
this Agreement may be made until the earlier of: (i) the first day following the
sixth month anniversary of Executive’s Termination Date, or (ii) the Executive’s
date of death; provided, however, that any payments delayed during this
six-month period shall be paid in the aggregate in a lump sum as soon as
administratively practicable following the sixth month anniversary of the
Executive’s Termination Date. For purposes of Section 409A of the Code, each
“payment” (as defined by Section 409A of the Code) made under this Agreement
shall be considered a “separate payment.” In addition, for purposes of Section
409A of the Code, the cash payments to facilitate post-termination health
coverage described in Sections 4.2.2 and 4.3.2 shall be deemed exempt from
Section 409A of the Code to the full extent possible under the “short-term
deferral” exemption of Treasury Regulation § 1.409A-1(b)(4) and (with respect to
amounts paid no later than the second calendar year following the calendar year
containing the Executive’s Termination Date) the “two-years/two-times”
separation pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are
hereby incorporated by reference.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


FOSTER WHEELER LTD.
   
By: 
/s/ Raymond J. Milchovich
Name: Raymond J. Milchovich
Title: Chairman and Chief Executive Officer
 
/s/ Franco Baseotto
                    Franco Baseotto

 
24

--------------------------------------------------------------------------------

